DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 15 are independent claims. Claims 2-7, 9-14, 16-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 02-14-2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-14-2020 is in compliance with the provisions of 37 CFR 1.97


Claims Objections
Claims 2-3, 9-10, 16-17 are objected to because the claims contain the term “if”, of which, under the broadest reasonable interpretation (BRI) standard make the expression following the term as optional limitation under the plain and ordinary meaning of the term, thereby not narrowing the claim limitations following the term since they can be omitted.  Indeed, google dictionary defines the term “if” as a “conditional clause”. Similarly, the following terms also found to be deficient are: may, might, can, . In re Johnston, 77 USPQ2d 1788. 113 Ex parte Schulhauser, see MPEP 2111.04 (II)
Therefore, provided applicant does intend to have these limitations to have patentable weight, the claims above must positively recite the claim limitation without invoking optional language. Once such term that courts have found to positively recite a condition is the term “when”. 
Such amendment may be made that complies with this requirement will not constitute a new grounds of rejection under 37 C.F.R. 1.13


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 15 recites a product claim directed to a “computer readable memory…". Because of that, under the broadest reasonable interpretation of a claim drawn to a computer readable medium covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer media. 
On one hand, the specification includes exclusionary provisions to various CRMs, e.g., “computer readable storage medium” and “computer readable media”-- --–– ¶s 
On the other hand, claim 15 is directed to a “computer readable medium”, which is different from the terms for which the exclusionary provisions are directed to.    
Therefore, since a signal is not one of the four statutory categories “process, machine, manufacture or composition of matter”. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory .Thus, the claims are non-statutory.  See MPEP 2106.01.  
To overcome a rejection under 35 U.S.C. 101 to a claim drawn to a computer readable medium that cover both non-transitory and transitory embodiments may be amended to cover only statutory embodiments by adding the limitation "non-transitory" before “computer readable memory". Alternatively, Applicant may amend claim 15 to expressly recite “computer readable storage medium” in accordance with language found in ¶ [0138]. 
Such an amendment is not considered new matter. See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).
Claims 16-20 due not cure the deficiencies found in claim 15 and are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15, 4-7, 11-14, 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Publication No. 2016/0282823 (hereinafter Wang).

As per claims 1, 8, 15, Wang discloses a system, comprising: a processor, operably coupled to a memory, that executes computer-executable components stored in the memory, wherein the computer-executable components comprise: 
a control component that transmits a transition command to a power-distribution node of a data center to transition an outlet of the power-distribution node between power states; and (¶ [0051] discloses a system component to send “message requests” that enables the PSU cause  a “current perturbation”. The system further gathers information regarding which outlet experienced the current perturbation ¶ [0052]) 
a verification component that verifies that a power-consumption node of the data center is connected to the outlet by comparing a pre-transition power characteristic of the power-consumption node with a post-transition power characteristic of the power-consumption node. (¶ [0053] states that the “system manager 106 may receive the 
associated outlet 404 of a power distribution unit 104 to which each PSU 110 is 
electrically coupled” 
As per claims 4, 11, 18 Wang discloses as system comprising: an update component that updates power topology records of the data center based on verification by the verification component. (system manager 106 determining whether the “power supply unit is electrically coupled to the outlet based on the second message” [claims 1-2] A system manager 106 may be an computer that is viewed by a “user”. ¶ [0044] The user may “request an update” to determine updating mapping of “power topology’. Therefore, to PHOSITA this means an updated configuration for power topology for the user of system manager 106.)
As per claims 5, 12, 19 Wang discloses as system comprising wherein the pre-transition and post-transition power characteristics comprise at least one of: a power measurement, a voltage measurement, or a current measurement. (example current perturbation that may be applied to a PSU 110 in order to facilitate mapping of the PSU 110 to an outlet 404 of a power distribution unit 104; ¶ [0057]
As per claims 6, 13, 20 Wang discloses as system comprising wherein the power-distribution node is a rack power distribution unit and the power-consumption node is a power-supply unit of a server, or wherein the power-distribution node is a remote power panel circuit and the power-consumption node is a rack power distribution unit. (management agent 506 may determine if all PSUs 110 of information handling systems 102 of system 100 have each been mapped to an associated outlet 404 of a power distribution unit 104 to which each PSU 110 is electrically coupled.¶ [0054], Fig. 1) 
As per claims 7, 14 Wang discloses as system comprising wherein the verification component verifies that the power-consumption node receives power from a different building feed than does a second power-consumption node of the data center. (¶ [0054] states that “management agent 506 may determine if all PSUs 110 of information handling systems 102 of system 100 have each been mapped to an associated outlet 404 of a power distribution unit 104 to which each PSU 110 is 
electrically coupled”. Further, ¶ [0049] states that “a user may desire to request an update in response to making a change to the power topology of system 100 (e.g., replacement of PSU 110, replacement of power cord, relocation of an information handling system 102, etc.)” To a PHOSITA, this means that an updated map power topology enables the user to see changes of system configuration.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0282823 (hereinafter Wang) in view of U.S. Publication No. 2010/0005331 (hereinafter Somasundaram) 

As per claims 2, 9, 16, Wand discloses a system comprising: a component that transmits a success message to an operator if the verification component verifies that the power-consumption node is connected to the outlet of the power-distribution node. (system manager 106 to receive a “second message” for determining whether the “power supply unit is electrically coupled to the outlet based on the second message” [claims 1-2] A system manager 106 may be an computer that is viewed by a “user”. ¶ [0044] The user may “request an update” to determine updating mapping of “power topology’. Therefore, to PHOSITA this means that the secondary messages enable a successful updated configuration for power topology for the user of system manager 106.

However, Somasundaram discloses a user alert. In particular, Somasundaram  discloses an alert component that transmits a success message to an operator. (¶ [0024] states that “system 100” can provide “alerts via SNM” that enables the system “to identify physical connectivity between IT equipment and power outlets” ¶ [0026], [0028] [0029].  )
 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Wang and Somasundaram because both references are in the same field of endeavor. Somasundaram’s teaching of user alerts would enhance Wang's system by allowing an administrator to quickly discover connectivity between power outlets and IT equipment thus improving system monitoring. 
Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0282823 (hereinafter Wang) in view of U.S. Publication No. 2010/0005331 (hereinafter Somasundaram) and further view of U.S. Publication No. 2021/0356530 (hereinafter Yang)


As per claims 3, 10, 17 Wang as modified discloses further comprising: an alert component that transmits an alert message to an operator if the verification component to verify that the power-consumption node is connected to the outlet of the power-distribution node. (¶ [0026] of Somasundaram discloses a “A change alert server 218” 
Wang as modified does not distinctly discloses where whether there is a “fail” in the connection.
However, Yang discloses that. In particular, Yang discloses a verification component fails to verify that the power-consumption node is connected to the outlet of the power-distribution node. (abstract) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Wang as modified and Yang because all references are in the same field of endeavor. Yang’s teaching of detecting failure would enhance Wang's system by allowing administrator troubleshoot and fix the failed component. 




Relevant Prior Art

may define what devices are connected to what receptacles of what power strips and what power strips are attached to what outlet ports of the power distribution units.¶ [0089]


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov